U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 000-31170 TETON PETROLEUM COMPANY (Exact Name of Small Business Issuer as Specified in its Charter) Delaware 84-1482290 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) (970) 870-1417 (Issuer's Telephone Number) P.O. Box 774327 Steamboat Springs, Colorado 80477 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Applicable only to corporate issuers: As of August 17, 2001, 28,488,557 shares of the issuer's common stock were outstanding. Transitional Small Business Disclosure Format: Yes No X TETON PETROLEUM COMPANY Table of Contents Unaudited Consolidated Financial Statements Consolidated Balance Sheets June 30, 2001 (Unaudited) and December 31, 2000 Unaudited Consolidated Statements of Operations Six months ended June 30, 2001 Unaudited Consolidated Statements of Operations Three months ended June 30, 2001 Unaudited Consolidated Statements of Comprehensive Income (Loss) Six months ended June 30, 2001 and June 30, 2000 Unaudited Consolidated Statements of Comprehensive Income (Loss) Three months ended June 30, 2001 and June 30, 2000 Unaudited Consolidated Statements of Cash Flows Six months ended June 30, 2001 and June 30, 2001 Notes to Unaudited Consolidated Financial Statements Consolidated Balance Sheets June 30, 2001 June 30, December 31, 2001 2000 (Unaudited) Assets Current assets Cash $ 782,814 $ 471,883 Accounts receivable 172,864 176,275 Accounts receivable - common stock subscriptions 95,000 - Inventory 54,025 55,044 Prepaid expenses and other assets 15,642 15,937 Total current assets 1,120,345 719,139 Oil and gas properties, net (successful efforts) 1,535,648 1,490,029
